Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to application filed on 02/19/2020. Claims 1-20 are pending examination.
Restriction Requirement
The Office Action alleges that the application contains claims directed to distinct inventions and requires that Applicant elect one for prosecution, as follows: 
Group I: Claims 1-12 and 17-20; and 
Group II: Claims 13-16. 
Applicant elects Group I, directed to claims 1-12 and 17-20, with traverse. 
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 3-6 ,7-9,11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
              Claim 3 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention because “the specific received ”  is  lacking sufficient antecedent basis in the claim.
Claims 4-6 ,7-9,11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “…a second user who determined the destination …" of claim 4, is not clear. The Examiner is not sure how the second user determine the destination”?.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Huennekens; Publication No US 20170080900).

As per claim 1, Huennekens discloses a method comprising: 
receiving, by a vehicle security system, a destination and a driving route to the destination for an autonomous vehicle to follow ([0009] receiving by the system the arrangement of a pick-up location, and a drop-off location ); 
identifying, by the vehicle security system, a passkey associated with the driving route ([0009] create door unlock code based on the arrangement  );
 communicating the passkey to a user designated to meet the autonomous vehicle at the destination ([0009] the system provide the door unlock code to the passenger ) ; and 
confirming, by the vehicle security system, that the user designated to meet the autonomous vehicle possesses the passkey ([0009] confirming upon entering unlock door code and authorize the passenger to enter ).  
As per claim 2, Huennekens discloses The method of claim 1, further comprising unlocking the autonomous vehicle doors at the destination responsive to confirming that the user designated to meet the autonomous vehicle possesses the passkey ([0009,0025]).  
As per claim 3, Huennekens discloses The method of claim 1, wherein the autonomous vehicle follows the specific received driving route to the destination ([0009,0025]).  .  
As per claim 4, Huennekens discloses The method of claim 1, further comprising: capturing images or live video of the interior of the autonomous vehicle; and communicating the captured images or live video to a second user who determined the destination and the driving route ([0033]).  
As per claim 5, Huennekens discloses The method of claim 4, further comprising receiving instructions from the second user indicating whether to unlock the autonomous vehicle doors at the destination after communicating the captured images or live video to the second user ([0033-0034]).  
As per claim 6, Huennekens discloses The method of claim 4, further comprising receiving instructions from the second user after communicating the captured images or live video to the second user, wherein the received instructions include one of an instruction to unlock the autonomous vehicle doors, an instruction to return the autonomous vehicle to a starting location of the driving route, and an instruction to drive the autonomous vehicle to a different location ([0033-0034]).    
As per claim 7, Huennekens discloses The method of claim 1, further comprising: capturing images or live video of an area near the autonomous vehicle and external to the autonomous vehicle; and communicating the captured images or live video to a second user who determined the destination and the driving route([0013]).  
As per claim 8, Huennekens discloses The method of claim 7, further comprising receiving instructions from the second user indicating whether to unlock the autonomous vehicle doors at the destination after communicating the captured images or live video to the second user([0009,0013]).  
As per claim 17, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
As per claim 18,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.
As per claim 19,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.
As per claim 20,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 5 as stated above.

                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over (Huennekens; Publication No US 20170080900) in view of (WANG; Publication No US 20200193198) .
As per claim 9, Huennekens does not explicitly disclose receiving instructions from the second user after communicating the captured images or live video to the second user, wherein the received instructions include one of an instruction to unlock the autonomous vehicle doors, an instruction 24WO 2019/045694PCT/US2017/049162 to return the autonomous vehicle to a starting location of the driving route, and an instruction to drive the autonomous vehicle to a different location.  
However, WANG teaches receiving instructions from the second user after communicating the captured images or live video to the second user, wherein the received instructions include one of an instruction to unlock the autonomous vehicle doors, an instruction  to return the autonomous vehicle to a starting location of the driving route, and an instruction to drive the autonomous vehicle to a different location (see [0003]&Abstract).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Huennekens and WANG by incorporating the teaching of WANG into the method of Huennekens.
One skilled in the art would be motivated to modify Huennekens and WANG as described above in order to provide safety operation based on the situation of the vehicle .
As per claim 10, Huennekens and WANG disclose the method of claim 1, further comprising monitoring at least one of a passenger's vital signs or a passenger's emotional status (see [0003]&Abstract).   
As per claim 11, Huennekens and WANG disclose The method of claim 10, further comprising: generating an alert indicating a problem associated with the passenger based on a problem detected with the passenger's vital signs or emotional status; and communicating the alert to a second user who determined the destination and the driving route.  
As per claim 12, Huennekens and WANG disclose The method of claim 10, further comprising initiating an audio chat session or a video chat session between the passenger and a second user who determined the destination and the driving route(see [0003]&Abstract).     



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687